DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-20 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A second DC bus capacitor connected at a first terminal to the negative rail and connected at a second terminal to the common connection; an inverter section having an input configured to receive the DC voltage from the DC bus and an output configured to output an AC output voltage wherein the inverter section is operative to covert the DC voltage to the AC output voltage; an output configured to supply the AC output voltage to a motor operatively connected to the motor drive; and an output filter operatively connected between the output of the inverter section and the output of the motor drive, wherein the output filter is connected to the common connection and wherein common mode currents present in the motor drive circulate within the motor drive via the common connection between the output filter and the DC bus capacitance including remaining claim limitations. 
As per independent claim 11: The second DC bus capacitor is connected at a first terminal to the negative rail and connected at a second terminal to the common connection; filtering the AC output voltage within the motor drive with an output filter operatively connected between an output of the inverter section and an output of the motor drive, wherein the output filter is connected to the common connection; and circulating common mode currents within the 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,928,264 to Taniguchi discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846